BLAIR, C.
So far as concerns the question determinative of this case, the record is in all respects like that in the case of W. W. Norman v. The Pennsylvania Fire Insurance Company, ante, p. 576, and the cases were evidently tried below, as they were heard here, together.
For the reasons given in the opinion in the case mentioned, the judgment in this case is affirmed.
Brown, C., concurs.
PER CURIAM.
The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.